Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed April 27, 2022 in response to the Office action dated February 18, 2022. 
Claims 1, 4-6,9, 12, 13, and 14 have been amended.  Claims 1-16 are pending in this application.
Allowable Subject Matter
Claims 1-16 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for garbage collection and moving data to target blocks when valid data reaches threshold but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….selecting source blocks from data blocks, wherein a total amount of valid data of the source blocks is larger than or equal to a predetermined amount of data of a data block; copying valid data of a part of the source blocks into a destination block, wherein a total amount of the valid data of the part of the source blocks is smaller than the predetermined amount of data; copying all or a part of valid data of remaining source blocks into the destination block, wherein an amount of data of the copied valid data of the remaining source blocks is equal to the total amount of the valid data of the source blocks minus the predetermined amount of data; updating a logical to physical addresses mapping table based on a mapping information of the destination block; and recovering all or the part of the source blocks as spare blocks.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 4/27/22 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135

/TASNIMA MATIN/Primary Examiner, Art Unit 2135